                 Case 2:20-cr-00173-JCC Document 35 Filed 12/01/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0173-JCC
10                             Plaintiff,                     ORDER
11          v.

12   WEI QUAN WU, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue trial
16   (Dkt. No. 27). Having thoroughly considered the briefing and the relevant record, the Court
17   hereby GRANTS the motion for the reasons explained herein.
18          Trial is currently scheduled for December 28, 2020. (See Dkt. No. 30.) The parties argue
19   a continuance is necessary because the case is complex, discovery is substantial, and defense
20   counsel need additional time to effectively prepare pretrial motions and for trial. (See Dkt. No.
21   27 at 6–8.) The Court also considers the context in which this motion arises. The COVID-19
22   pandemic continues to significantly impact the Court’s operations. (See General Orders 01-20,
23   02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which the Court incorporates by reference.)
24   Specifically, the pandemic has made it difficult for the Court to obtain an adequate spectrum of
25   jurors to represent a fair cross section of the community, and public health guidance has
26   impacted the ability of jurors, witnesses, counsel, and Court staff to be present in the courtroom.


     ORDER
     CR20-0173-JCC
     PAGE - 1
               Case 2:20-cr-00173-JCC Document 35 Filed 12/01/20 Page 2 of 2




 1   (See generally id.)

 2          Accordingly, the Court FINDS that the ends of justice served by continuing trial until

 3   December 2021 outweigh the best interests of Defendants and the public to a speedy trial. See 18

 4   U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 5          1. Given the complexity of this case and the extraordinary volume of discovery, a failure

 6              to grant a continuance would deny Defendants’ counsel reasonable time necessary for

 7              effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 8          2. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate
 9              spectrum of jurors to represent a fair cross section of the community, which would
10              likely make proceeding with an earlier trial impossible or would result in a
11              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
12          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
13              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
14              would likely be impossible or would result in a miscarriage of justice. See 18 U.S.C.
15              § 3161(h)(7)(B)(i).
16   Accordingly, the Court GRANTS the motion (Dkt. No. 27) and ORDERS as follows:
17          1. The jury trial is CONTINUED to December 13, 2021 at 9:30 a.m.
18          2. The pretrial motions deadline is CONTINUED until November 1, 2021.

19          3. The period from the date of this order until December 13, 2021 is an excludable time

20              period under 18 U.S.C. § 3161(h)(7)(A).

21          DATED this 1st day of December 2020.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26


     ORDER
     CR20-0173-JCC
     PAGE - 2
